Ross, J.
(dissenting). I would affirm Criminal Term’s denial of defendant’s suppression motion.
During the afternoon of October 26, 1988, Mr. Bienvenido *139Taveras (defendant) was arrested for the possession of cocaine. Thereafter, by indictment number 10826, filed Nove.mber 4, 1988, a New York County Grand Jury charged defendant with committing the crime of criminal possession of a controlled substance in the first degree (Penal Law §220.21). Following indictment and the entry of a plea of not guilty, defendant moved to suppress physical evidence and a postarrest statement.
In April 1989, a Mapp/Huntley hearing commenced before Justice Herbert J. Adlerberg. At the hearing, both the People and the defense presented evidence.
The People’s evidence consisted of the testimony of New York City Police Officers, Thomas Hovagim (Officer Hovagim) and Wilfredo Occasio (Officer Occasio), and is summarized as follows:
On October 26, 1988, at about 3:00 p.m., Officers Hovagim and Occasio, assigned to the 34th Precinct, were on routine patrol, in a marked radio car, when a woman flagged them down. According to the officers’ testimony, this woman told them that a man, whom she described, was looking into vehicles which were parked along West 172nd Street, New York County.
Thereafter, the officers drove around the corner and observed "a male [H]ispanic looking into autos, right in front of the building [, which was located at 615 West 172nd Street] [premises]”.
The officers exited their vehicle and approached the man, whose description matched that given by the woman informant.
These officers, who later learned that this man’s name is Mr. Cesar Reyes, asked him for identification ("ID”) and his address. Mr. Reyes replied that his "ID” was upstairs in apartment 5G of the premises, where he resided. Thereupon, Mr. Reyes voluntarily entered the premises with the officers, and they waited in the lobby for an elevator to take them to apartment 5G, where the officers would be able to verify Mr. Reyes’ identity.
While they were waiting in the lobby, the defendant was walking down the stairs, until he saw the officers. He then turned "around and starts to go upstairs”. At that point, Mr. Reyes shouted out to defendant, in Spanish, that should the defendant be asked "[i]f Maribel is upstairs, say, 'No’ [and, defendant’s] response was, 'No’ ”. Since Officer Occasio spoke *140Spanish, he immediately translated the conversation between Mr. Reyes and the defendant for Officer Hovagim.
After the translation was completed, Officer Hovagim asked the defendant where he lived, and if he knew Mr. Reyes. Defendant replied that he lived in apartment 5G, but he did not know Mr. Reyes. Thereafter, Officer Hovagim testified "He [defendant] has his head turned to me, not his full body. I asked him, 'Could you please turn around? I’m talking to you.’ He turns around at that time. I noticed a huge lump in his pants, right below the waistband to the right. Fearing for my safety, thinking it could hurt me. It looked hard”.
The court had the following colloquy with Officer Hovagim concerning the specific location of that bulge:
"[the court] Q: Officer * * * stand up and indicate where you saw that bulge?
"[officer hovagim] A: Okay, (standing) Sure. Right underneath the belt, right around here, (indicating) This area right here, a little bit more to the center, and to the center.
"Q. Between the waist and groin area?
"A. Right”.
Now, Officer Hovagim testified "I felt the object outside his [defendant] pants. And, it was hard. And, I just went right in [to defendant’s pants] and pulled it out”. Officer Hovagim had pulled out a clear plastic bag, containing a white substance, which, after chemical analysis, was found to be approximately 10 ounces of cocaine, in rock form. During the hearing, the subject plastic bag, with its contents, was placed into evidence by the People, without defense objection.
After removing the plastic bag from the defendant’s person, Officer Hovagim placed defendant under arrest.
Although defendant was in custody, the officers still desired to identify Mr. Reyes. While they waited for the elevator to take them to apartment 5G, at that time, a woman came into the lobby, passed them, and also waited for that elevator. Officer Hovagim testified that this woman, whose name the officers later learned is Ms. Gorin Sanchez, turned "around to me, and says, 'Is something wrong?’ I asked her, 'Why?’ She said, 'That’s my husband.’ Pointing to Mr. Reyes. I said 'What apartment do you live in?’ She says '5G\ Okay. Everybody go up to 5G. Everybody is claiming to live there. I asked [Ms. Sanchez] for ID. T [Ms. Sanchez] don’t have it. It’s in the apartment. So is my husband’s ID’. She goes into the apart*141ment: shows me ID, with her and her husband. Stating, they live there”.
Subsequent to verifying the identities of Mr. Reyes and Ms. Sanchez, the officers had no further dealings with them.
Thereafter, Officer Hovagim testified "while walking the defendant out to the radio car, he [defendant] said that, T don’t buy or sell crack. I’m — I mean, I don’t buy crack or smoke crack, or sell it. I’m just paid to transport it’ ”.
Finally, both officers testified that they had previously made weapons arrests, and during the entire incident, which extended from the time they first saw Mr. Reyes until they drove off with defendant, in custody, they never drew their guns.
The only witnesses to testify for the defense were Mr. Reyes and Ms. Sanchez.
Mr. Reyes testified, in substance, that he was standing in front of the premises when the officers arrived; they asked him what he was doing there, he replied that he was waiting for his brother to pick him up, and they were going to visit his brother’s girlfriend, whose name was "Milagrose [sic],” and she resided in apartment 5G of the premises; then the officers allegedly searched him in the street; thereafter, the officers brought him into the lobby of the premises, for the purpose of taking him to apartment 5G, although he had informed them Ms. "Milagrose [sic]” was not at home; while they waited for the elevator, the defendant either came down the stairs or by elevator; he admitted having a conversation with defendant, but does not remember defendant’s response; thereupon, the officers placed defendant and Mr. Reyes against the wall; while one officer allegedly held Mr. Reyes at gunpoint, the other officer searched defendant; during the search, Ms. Sanchez entered the lobby, and she was on her way to see Ms. "Milagrose [sic];” she asked what wás going on; in response, the officers asked her who she was, and they searched her pocketbook.
Both Mr. Reyes and Ms. Sanchez testified, in substance, that after searching Ms. Sanchez’ pocketbook or shopping bag, the officers searched defendant twice more; one of the officers stated he felt "something”, and, thereupon, that officer undid defendant’s pants and belt, put his hand inside, and withdrew a bag from the area of defendant’s groin.
Also, both Mr. Reyes and Ms. Sanchez testified, in sub*142stance, that the officers, at gunpoint, took them to apartment 5G; and, thereafter, they were released.
After hearing all of the evidence, the hearing court denied the suppression motion, upon the basis it, inter alla, found the officers’ testimony credible, and the defense testimony incredible. Specifically, the hearing court stated "I * * * point to the various inconsistencies between the witness Sanchez and Reyes regarding the, length of time of these searches. I find that that is tailored testimony. Mainly to assist this defendant out of a difficult situation. I credit the officers’ testimony in all respects”.
Following the denial of the suppression motion, defendant pleaded guilty to the crime of criminal possession of a controlled substance in the second degree (Penal Law §220.18), and he was sentenced to an indeterminate prison term of three years to life.
It is well-established law that the police have a right to approach a person for the purpose of requesting information, so long as they have an articulable reason for doing so (People v De Bour, 40 NY2d 210, 213 [1976]). Further, the Court of Appeals states, in People v De Bour (supra, at 217), "[t]he crucial factor is whether or not the police behavior can be characterized as reasonable”. In other words, in determining what is reasonable police conduct, a court must consider the police officer’s actions "as a whole, remembering that reasonableness is the key principle” (People v Chestnut, 51 NY2d 14, 23 [1980], cert denied 449 US 1018 [1980]).
My review of the hearing transcript clearly indicates that witness credibility was the issue before the hearing court, and it is the issue before us on appeal.
The testimony of Mr. Reyes and Ms. Sanchez, who were the defense witnesses, is diametrically opposed to the testimony of Officers Hovagim and Occasio, concerning the issue of whether Officer Hovagim’s actions toward defendant was reasonable (People v Chestnut, supra).
This court has repeatedly held that the trier of fact is in the best position to evaluate credibility, since it observes the witnesses, in the crucible of the courtroom (see, for example, People v Wright, 71 AD2d 585, 586 [1st Dept 1979]; People v Stroman, 83 AD2d 370, 372 [1st Dept 1981]; People v Cesar, 111 AD2d 707, 710 [1st Dept 1985]; People v Rivera, 121 AD2d 166, 171 [1st Dept 1986]). I find particularly applicable to the instant case, these words that this court wrote in People v *143Wright (supra, at 586) "Credibility is determined by the trier of facts who has the advantage of observing the witnesses and necessarily is in a superior position with respect to that aspect than an appellate court which reviews but the printed record (see People v Cohen, 223 NY 406, 422-423; Fisch, New York Evidence, § 446).”
After examining the majority opinion, which concludes that Officer Hovagim did not act reasonably in touching defendant’s person and investigating the bulge, I find the majority’s arguments in support of that conclusion to be, in substance, that the officers’ testimony was incredible. In this connection, I find significant that the majority cites no evidence to support their conclusion, which was not before the hearing court and evaluated by it. In other words, the majority would substitute its own findings of fact and conclusions of law for that of the hearing court. Although we have the legal authority to do same, such substitution is not justified by this record.
The hearing court found that Officer Hovagim had no contact with, and did not ask defendant a single question, until after Mr. Reyes had a conversation, in Spanish, with defendant, which was translated into English for Officer Hovagim by Officer Occasio. At that point, the hearing court found that Officer Hovagim asked the defendant where he lived and if he knew Mr. Reyes, and the defendant, without turning his full body toward Officer Hovagim, answered he lived in apartment 5G, but denied knowing Mr. Reyes, who had earlier told the officers that he lived there. Now, the hearing court found that Officer Hovagim requested that defendant turn around.
Unlike the majority, who classifies Officer Hovagim’s request to defendant to turn around as an "authoritative act of ordering defendant to turn around” (see, majority opn, at 136), I find those words to be no more than a request for information, in view of the unusual response of defendant that he did not know Mr. Reyes, although they supposedly both lived in apartment 5G. Further, I find that request a reasonable action on the part of the officer, based upon these circumstances (People v De Bour, supra, at 217; People v Chestnut, supra, at 23).
When Officer Hovagim requested defendant to turn around, the hearing court did not find that request accompanied by any compulsion, such as a drawn gun, by either officer. Although defendant could have ignored that request, he immediately voluntarily complied with it.
*144As soon as the defendant turned around, Officer Hovagim testified "I noticed a huge lump in his pants, right below the waistband to the right. Fearing for my safety, thinking it could hurt me. It looked hard”.
Since "a waistband bulge is telltale of a weapon” (People v De Bour, supra, at 221), and Officer Hovagim testified that, in the year and one half he had been assigned to the 34th Precinct, he had made 5 or 6 weapons arrests, in my opinion, it is reasonable to objectively understand Officer Hovagim’s fear, when confronted by defendant’s waistband huge bulge, which appeared hard.
Although the majority, in their opinion, at page 138, ridicules Officer Hovagim’s apprehension, by stating "We are unconvinced by Hovagim’s ritualistic incantation that the bulge put him in fear of his life”, a unanimous Court of Appeals, in People v Benjamin (51 NY2d 267, 271 [1980]), states "[i]t would, indeed, be absurd to suggest that a police officer has to await the glint of steel before he can act to preserve his safety”.
In order to remove this threat, Officer Hovagim testified he first "felt the object outside his [defendant’s] pants. And, it was hard. And, I just went right in [to defendant’s pants] and pulled it [the plastic bag of cocaine] out”.
I agree with the hearing court’s finding that Officer Hovagim’s action in removing the plastic bag of cocaine, was "reasonably limited in scope and intensity” (People v De Bour, supra, at 221).
Further, I agree with the hearing court’s finding that defendant’s postarrest spontaneous statement, described supra, is admissible, since it was made freely, and without police prompting (People v Grimaldi, 52 NY2d 611, 617 [1981]).
I find nothing in this record to justify the majority’s conclusion that the police officer, in stating he was in fear when he observed a hard bulge just below the waistline, was expressing a "ritualistic incantation”.
The hearing court had the benefit of the appearances before it of all the witnesses; it heard them and observed their demeanor, and it fully credited the testimony of the police officers and found the testimony of Mr. Reyes and Ms. Sanchez to be tailored and incredible. I agree.
Based upon my analysis supra, accordingly, I would affirm the denial of the suppression motion, as to both physical *145evidence and the defendant’s postarrest statement, and the conviction.
Milonas and Rosenberger, JJ., concur with Carro, J.; Suluvan, J. P., and Ross, J., dissent in an opinion by Ross, J.
Judgment, Supreme Court, New York County, rendered on June 28, 1989, reversed, on the law, the motion to suppress granted, and the indictment dismissed, as indicated.